The above twenty-one appellants were separately charged, but by agreement jointly tried for the offense designated as "Violating Lottery Law." They likewise, by agreement, jointly appeal.
The facts and circumstances surrounding the conviction, and appeal, of each of them are identical.
On our records the cases are docketed simply as Idenia Andrews et al.
The material facts in each appeal, considered, though jointly, appear to us not dissimilar to those involved in the case of Jim Chaney v. City of Birmingham, 21 So. 2d 268,1 this day decided by us. And upon the authority of the decision and opinion in that case, each of the judgments here appealed from is affirmed.
We find in the record two motions — one by Edna Fuller, and one by Robert Bryant — seeking to have returned to them, respectively, money shown to have been taken from their persons at the time of their arrest.
These motions appear to have been made in the court below prematurely — while the charges against movants were yet pending and undisposed of, and while said money was still, perhaps, rightfully, being held as "evidence."
We are not sure that we have any jurisdiction in the premises to make any order at all; hence said motions will be here ignored.
The cases having now been concluded, of course there is no law by which the money in question can be confiscated, or further held. We entertain no doubt that upon proper request now being made, the money will be promptly returned to its rightful owners. Rosen v. Superintendent of Police et al.,120 Pa. Super. 59, 181 A. 797; Miller et al. v. State ex rel. Holt,46 Okl. 674, 149 P. 364.
Affirmed.
1 Ante, p. 4.